Pee Cueiam.
Taken in the light most favorable to plaintiff, the evidence disclosed in the case on appeal is sufficient to take the case to the jury. The issues of fact were submitted to the jury, and answered adversely to contention of defendant. There is no error in refusal of motion for judgment as of nonsuit.
Exceptions to the charge not set out in statement of case on appeal will not be considered on appeal. Rule 21 of Rules of Practice in the Supreme Court, 213 N. C., 808. Paul v. Burton, 180 N. C., 45, 104 S. E., 37; Cherry v. R. R., 186 N. C., 263, 119 S. E., 361.
No error.